IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mark Fahnestock,                                :
                      Petitioner                :
                                                :
               v.                               :
                                                :
Unemployment Compensation                       :
Board of Review,                                :   No. 110 C.D. 2020
                 Respondent                     :   Submitted: September 15, 2020


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                             FILED: October 1, 2020


               Mark Fahnestock (Claimant) petitions for review from the January 17,
2020 order of the Unemployment Compensation Board of Review (Board) that
affirmed the Referee’s decision finding him ineligible for unemployment
compensation benefits. The Board concluded that Claimant was ineligible for
benefits because he failed to meet his burden of showing that he terminated his
employment for a necessitous and compelling reason pursuant to Section 402(b) of
the Unemployment Compensation Law (Law).1 Discerning no error by the Board,
we affirm.

       1
          Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(b). Section 402(b) provides that a claimant is ineligible for compensation if his unemployment
is due to his voluntarily leaving employment without cause of a necessitous and compelling nature.
Id.
              On October 31, 2017, Eagle Express Lines, Inc. (Employer) hired
Claimant as a full-time truck driver. Board Findings of Fact (F.F.___) 1; Certified
Record (C.R.) Item. No. 17, Transcript of Testimony (T.T. at ___) dated 10/29/19 at
4. Initially, Claimant started his shift at 6:30 a.m. at Employer’s facility in Lancaster,
Pennsylvania. F.F. 2; T.T. at 5. In July 2019, Employer notified Claimant that,
beginning on August 16, 2019, he would start his shift at 5:00 a.m. at its facility in
Harrisburg, Pennsylvania. F.F. 3; T.T. at 5.
              On August 16, 2019, Claimant arrived at Employer’s Harrisburg
facility, retrieved a truck, and unsuccessfully looked for an empty trailer. F.F. 4;
T.T. at 8. Claimant then drove to Employer’s Lancaster facility hoping he would
find an empty trailer there. F.F. 5; T.T. at 9. Claimant’s supervisor called him and
was upset that Claimant left the Harrisburg facility without a trailer. F.F. 6; T.T. at
8. Claimant complained to his supervisor that no trailers were available, requested
that a higher supervisor contact him, and hung up his phone. F.F. 7; T.T. at 8. A
higher supervisor called Claimant, and Claimant expressed concern that changing
the starting point of his route and not having an empty trailer available would prevent
him from completing his route within his legally limited schedule.2 F.F. 8; T.T. at
8. The higher supervisor notified Claimant that the other supervisor wrote him up
for insubordination for hanging up on her. F.F. 9; T.T. at 8. Claimant notified the
higher supervisor that he could not work the Harrisburg route and requested that he
be able to return to work that dispatched from Lancaster. F.F. 10; T.T. at 8. The
higher supervisor advised Claimant that his route was not going to change back to


       2
         By law, Claimant had to complete his drive within 14 hours and could only drive 11 hours
total. See 49 C.F.R. § 395.3(a) (providing that a commercial driver may drive up to 11 hours in a
14-hour work period before having a 10-hour break).

                                               2
the 6:30 a.m. start time in Lancaster, as the company wanted the “changes to the
run” and “there was no other way.” F.F. 9; T.T. at 8.
             Two days later, on August 18, 2019, Claimant applied for
unemployment compensation benefits and the Department of Labor and Industry
(Department) issued a notice of determination finding him ineligible for benefits
pursuant to Section 402(b) of the Law, 43 P.S. § 802(b). C.R. Item No. 6, Notice of
Determination dated 9/13/19 (Notice of Determination) at 1. Claimant appealed the
Department’s decision to the Referee, who held a hearing on the matter. At the
hearing, Claimant was represented by counsel and testified on his own behalf. T.T.
at 1-2. Employer did not appear at the hearing or present any evidence. Id.
             After the hearing, the Referee issued a decision and order affirming the
Department’s decision finding Claimant ineligible for benefits.             Referee’s
Decision/Order dated 10/31/19 (Referee’s Decision) at 1. The Referee found
Claimant’s testimony not credible to the extent Claimant argued that he was
discharged or “about to be discharged” for insubordination. Id. at 2. The Referee
further rejected Claimant’s assertion that his travel time would total more than 14
hours in violation of the legal limit because “[t]here was no indication that the
Claimant worked his full scheduled shift on August 16, 2019, and he admittedly quit
at some point in the middle of his shift.” Id. at 2. The Referee explained that
“Employer has the right to make reasonable modifications to an employee’s work
duties.” Id. at 2. Based on the evidence presented, the Referee concluded that the
Employer’s start time and change in location were not a “substantial unilateral
change” to Claimant’s working conditions, and that Claimant provided only
“personal reasons for refusing to accept the new time and starting point.” Id. at 2-3.
Claimant appealed the Referee’s decision to the Board, which affirmed.


                                          3
               In affirming the Referee, the Board concluded that Claimant did not
credibly establish a necessitous and compelling reason for terminating his
employment. Board’s Opinion dated 1/17/20 (Board’s Opinion) at 3. The Board
found that Claimant’s employment was voluntary and that he quit because his route
changed. Id. at 2. The Board explained,

               [t]he crux of . . . [C]laimant’s complaint was not that he
               had a longer commute to work, but rather that, with his
               route starting from a different point, he no longer could
               drive his route in the legally limited schedule, which was
               compounded by the lack of an empty trailer in Harrisburg.

               [C]laimant has not credibly established that changing the
               starting point of his route so materially altered his work
               that he could no longer legally complete it. . . .
               [C]laimant’s one-time difficulty finding an empty trailer
               in Harrisburg also does not help him meet his burden
               because he did not advise [] [E]mployer of his inability to
               find a trailer in Harrisburg while he was in Harrisburg. . .
               . [C]laimant, on his own motivation, returned to Lancaster
               to find an empty trailer.
Id. at 2-3. Claimant now petitions this Court for review.3
               To be eligible for unemployment compensation benefits upon
voluntarily leaving work, a claimant must prove that he had cause of a necessitous
and compelling nature to leave his employment. Watkins v. Unemployment Comp.
Bd. of Review, 65 A.3d 999, 1004 (Pa. Cmwlth. 2013); Solar Innovations, Inc. v.
Unemployment Comp. Bd. of Review, 38 A.3d 1051, 1056 (Pa. Cmwlth. 2012). To
meet this burden, a claimant must show that

       3
         This Court’s review is limited to determining whether constitutional rights were violated,
whether errors of law were committed, and whether findings of fact are supported by substantial
evidence. Procito v. Unemployment Comp. Bd. of Review, 945 A.2d 261, 262 n.1 (Pa. Cmwlth.
2008). In unemployment compensation proceedings, the Board is the ultimate finder of fact. Sipps
v. Unemployment Comp. Bd. of Review, 181 A.3d 479, 484 (Pa. Cmwlth. 2018).

                                                4
             (1) circumstances existed which produced real and
             substantial pressure to terminate employment; (2) such
             circumstances would compel a reasonable person to act in
             the same manner; (3) the claimant acted with ordinary
             common sense; and (4) the claimant made a reasonable
             effort to preserve [his] employment.

Solar Innovations, Inc., 38 A.3d at 1056 (citing Brunswick Hotel & Conference Ctr.,
LLC v. Unemployment Comp. Bd. of Review, 906 A.2d 657, 660 (Pa. Cmwlth.
2006)). The determination of whether a claimant had a necessitous and compelling
reason for quitting is a legal conclusion subject to this Court’s plenary review.
Craighead-Jenkins v. Unemployment Comp. Bd. of Review, 796 A.2d 1031, 1033
(Pa. Cmwlth. 2002).
             Claimant asserts that he had a necessitous and compelling reason to
terminate his employment because Employer “substantially changed the conditions”
of his position “by altering the start location/start time and increasing the hours of
the job,” which placed him in jeopardy of violating the laws that govern the
maximum hours he could work. Claimant’s Brief at 8, 12. Claimant argues that he
attempted to address these concerns with Employer, but Employer refused to do so.
Id. Claimant further states that

             [w]hen [he] . . . attempt[ed] to perform the Harrisburg run
             on the one occasion, he was unable to meet [] Employer’s
             timeline and, as a result of attempting to address this with
             [] Employer, was disciplined.            Based on these
             circumstances, [Claimant] quite reasonably felt that he had
             no choice but to resign.
Id. at 12-13. Though Claimant contends that he attempted to meet Employer’s
timeline, the record does not support this assertion.


                                          5
             Claimant did not offer evidence to prove that he finished, or even tried
to finish, driving the entire route from Harrisburg. Claimant testified:

             When my route was started in Lancaster, it was actually
             hard to complete . . . within our legal 14-hour day of
             working–11 hours of drive time and 14 hours total on duty
             and drive [sic]. I told [the supervisors] that starting in
             Harrisburg would . . . be adding time to the route and make
             it harder to complete it on time and if not impossible to
             complete it within a 14-hour day. It was a route that was
             driving 600 plus miles a day with 5 stops, so it was a long
             enough day starting in Lancaster and by [Employer]
             changing it, [Employer was] making it almost impossible
             for me to do starting in Harrisburg.

T.T. at 6 (emphasis added). Claimant testified that “I had no choice but to resign
because the new schedule was not possible for me to do.” Id. at 7.
             It is well established that an employer is entitled to modify employment
specifications with regard to time, place, and manner. Monaco v. Unemployment
Comp. Bd. of Review, 565 A.2d 127, 129 (Pa. 1989). The only restriction on that
privilege is that an employer act reasonably and in good faith. Id. An employee
must abide by the employer’s decision to change the conditions of employment
where reasonable. Donaldson v. Unemployment Comp. Bd. of Review, 496 A.2d
1370, 1372 (Pa. Cmwtlh. 1985). It is also true, however, that “an employer’s
imposition of a substantial unilateral change in the terms of employment constitutes
a necessitous and compelling cause for an employee to terminate his employment.”
Morgan v. Unemployment Comp. Bd. of Review, 108 A.3d 181, 187 (Pa. Cmwlth.
2015) (brackets omitted).     Whether a change is “so substantial as to warrant
necessitous cause for terminating employment” must be determined on a case by
case basis. Brunswick Hotel, 906 A.2d at 660. Substantiality is measured by the
impact on the employee and whether the change involves any real difference in
                                          6
employment conditions. See Yingling v. Unemployment Comp. Bd. of Review, 228
A.3d 289, 298 (Pa. Cmwlth. 2020) (citing McCarthy v. Unemployment Comp. Bd.
of Review, 829 A.2d 1266, 1272 (Pa. Cmwlth. 2003)). A claimant must “prove that
the job modifications were unreasonable and rose to the level of circumstances
which would compel a reasonable person to terminate employment.” Unangst v.
Unemployment Comp. Bd. of Review, 690 A.2d 1305, 1308 (Pa. Cmwlth. 1997); see
also McKeown v. Unemployment Comp. Bd. of Review, 442 A.2d 1257, 1258 (Pa.
Cmwlth. 1982) (providing that the claimant must show “not only that his working
conditions have changed but also that the change was unreasonable”).
                Here, Claimant failed to prove that Employer’s job modifications were
unreasonable or rose to the level of circumstances that would compel a reasonable
person to terminate his employment. Claimant did not offer any evidence showing
that the route starting from Harrisburg earlier, rather than Lancaster later, was any
longer or could be problematic with the legal limit. While Claimant testified that “it
[wa]s not going to be possible” to complete his route on time, this fear was merely
speculation about what he could actually do. See Unangst, 690 A.2d at 1308.
Claimant explained that the Lancaster route was 600 miles long with 5 stops that had
to be finished within 14 hours, with only 11 hours of drive time; that it was “hard to
complete”; and that starting in Harrisburg would make it “harder to complete.” T.T.
at 6. However, Claimant offered no details about his Lancaster route or how
Employer’s changes in start location and time rendered him unable to meet the legal
limit without the one-time issue he experienced with the trailer. Even if Claimant’s
concern about the legal limit was reasonable, Claimant did not advise Employer of
his inability to find an empty trailer before he left Harrisburg. Board’s Opinion at
2; T.T. at 9.


                                           7
            Because Claimant did not attempt to complete the route starting at 5
a.m. from Harrisburg, Claimant could not confirm his beliefs that he could not
complete the route within the time required by law, or that Employer’s expectations
were unreasonable or rose to the level of circumstances that would compel a
reasonable person to terminate his employment. See Unangst, 690 A.2d at 1308
(holding that the claimant did not meet her burden of showing a substantial change
in her conditions of employment when she made no effort to comply with the
employer’s change in conditions); Cf. Yingling, 228 A.3d at 301 (holding that the
claimant met his burden of showing a substantial change in employment conditions
where the claimant presented evidence showing that the employer’s change in a
work condition was unreasonable and made a difference in his employment).
Consequently, Claimant failed to meet his burden of proving that he had a
necessitous and compelling reason to terminate his employment and, therefore, the
Board properly found Claimant ineligible for benefits under Section 402(b) of the
Law.
            Accordingly, we affirm.


                                      __________________________________
                                      CHRISTINE FIZZANO CANNON, Judge


Judge Brobson did not participate in this decision




                                         8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mark Fahnestock,                     :
                   Petitioner        :
                                     :
           v.                        :
                                     :
Unemployment Compensation            :
Board of Review,                     :   No. 110 C.D. 2020
                 Respondent          :


                                ORDER


           AND NOW, this 1st day of October, 2020, the January 17, 2020 order
of the Unemployment Compensation Board of Review is AFFIRMED.



                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge